Case:17-03283-LTS Doc#:7716 Filed:06/27/19 Entered:06/27/19 17:36:06                               Desc: Main
                           Document Page 1 of 2


                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF PUERTO RICO
    ----------------------------------------------------------x
    In re:                                                         PROMESA
                                                                   Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO RICO,

            as representative of                                                 No. 17 BK 3283-LTS

    THE COMMONWEALTH OF PUERTO RICO,                                             (Jointly Administered)
    et al.,
                               Debtors.1
    ----------------------------------------------------------x

                                   ORDER REGARDING JUNE 28, 2019 HEARING

                    In advance of the hearing scheduled for June 28, 2019 (the “Hearing”), the Court
    hereby allots the following times for each motion to be considered:

                     I. The Urgent Joint Motion for Entry of Order Approving Stipulation and
                        Agreed Order Between Special Claims Committee of Financial Oversight and
                        Management Board and Official Committee of Unsecured Creditors Related
                        to Joint Prosecution of Certain Causes of Action of Puerto Rico Electric
                        Power Authority (Docket Entry No. 7519 in Case No. 17-3283): 10 minutes;

                     II. Together, the Urgent Motion of Official Committee of Unsecured Creditors
                         for Order, Pursuant to Bankruptcy Code Section 926(a), Authorizing
                         Committee to Pursue Certain Avoidance Actions on Behalf of Puerto Rico
                         Electric Power Authority (Docket Entry No. 7484 in Case No. 17-3283) and
                         the Urgent Motion of Financial Oversight and Management Board for Puerto


1
            The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
            number and the last four (4) digits of each Debtor’s federal tax identification number, as
            applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-
            LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing
            Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
            Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
            (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID:
            3808); (iv) Employees Retirement System of the Government of the Commonwealth of
            Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of
            Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”)
            (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747)
            (Title III case numbers are listed as Bankruptcy Case numbers due to software
            limitations).


    190627 ORD RE JUNE 28 HEARING.DOCX                        VERSION JUNE 27, 2019                       1
Case:17-03283-LTS Doc#:7716 Filed:06/27/19 Entered:06/27/19 17:36:06                  Desc: Main
                           Document Page 2 of 2


                   Rico and Puerto Rico Fiscal Agency and Financial Advisory Authority to
                   Approve Stipulation Appointing the Puerto Rico Fiscal Agency and Financial
                   Advisory Authority as Co-Trustee in Connection with Lien Challenge (Docket
                   Entry No. 7686 in Case No. 17-3283): 45 minutes; and

                III. The Omnibus Motion by the Financial Oversight and Management Board for
                     Puerto Rico, Acting by and Through the Members of the Special Claims
                     Committee, and the Official Committee of Unsecured Creditors to (I)
                     Establish Litigation Case Management Procedures and (II) Establish
                     Procedures for the Approval of Settlements (Docket Entry No. 7325 in Case
                     No. 17-3283): 1 hour.


 Parties intending to speak at the Hearing must meet and confer regarding the allocation of these
 time allotments and must provide the courtroom deputy with relevant information regarding such
 allocations prior to the commencement of the Hearing.


        SO ORDERED.

 Dated: June 27, 2019
                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




 190627 ORD RE JUNE 28 HEARING.DOCX              VERSION JUNE 27, 2019                           2
